DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a tension member” in the last line.  However, “one or more tension members” has previously been recited in claim 1 (last line), from which claim 3 depends.  As such, it is unclear if the tension member of claim 3 is one of the tension members previously recited or a different tension member.  Clarification is required.
Claim 3 recites “a tension member” in the last line.  However, “a tension member” has previously been recited in claim 11 (last line), from which claim 13 depends.  As such, it is unclear if the tension member of claim 13 is the same as the tension member previously recited or a different tension member.  Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US-8,220,477 B2) in view of Gremont (US-5,862,826)
	Claim 1: Park discloses a collapsible canopy frame comprising: 5a plurality of side poles (104); a plurality of edge scissor assemblies (114) coupling adjacent side poles from among the plurality of side poles to each other (as seen in FIG. 1); a center pole (102) to support a canopy covering (col. 3, lines 29-30); a plurality of center pole ribs (70) each coupling the center pole to a respective side pole 10of the adjacent side poles (as seen in the figures); and a plurality of support members (72) coupling the plurality of center pole ribs to the adjacent side poles, the plurality of support members being coupled to the plurality of center pole ribs through respective joints (74) that are movable along respective center pole ribs from among the plurality of center pole ribs (col. 6, lines 26-29).  

	Claim 2: Gremont teaches each of the one or more tension members as being a single continuous band (98; col. 6, line 4-7).  
Claim 203: Gremont teaches each of the plurality of poles as having a through hole (grommet; col. 6, lines 4-7) to receive the tension member.  
Claim 4: Gremont teaches the one or more tension members as being detachably coupled to the plurality of center pole ribs (via the grommets and a tensioner, the ends of the tension members can be removed from the tensioner and then removed from the grommets if desired/necessary).  
Claim 5: Gremont further comprising a tensioner (100) coupled to opposite ends of a tension member from among the one or more tension 241199466 members (as seen in FIG. 11; col. 6, lines 4-7), the tensioner being configured to adjust an amount of tension applied to the tension member.  
Claim 6: Park teaches further comprising a plurality of center scissor assemblies (130) coupling the center pole to the plurality of edge scissor assemblies.  

Claim 8: Park teaches the respective joints as almost reaching the hinged joint (70A) at the center of each center pole rib in the expanded state (as seen in FIG. 1).  As such, it would have been obvious to have the respective joints be 15between a pair of the plurality of tension members in accordance with the collapsible canopy frame being in an expanded state so that the joint does not interfere with the tension members but also provides a way for the tension member closest to the side poles to still be in a position to support the canopy covering in a place where the most weight is most likely to accrue.    
Claim 9: Gremont teaches the tension members of the plurality of tension members as being different in length from each other (as seen in FIG. 11, tension member 96 is longer than tension member 95).  
Claim 10: Gremont further teaches another support member (94) located between the tension members, wherein the distance between the support member and tension member 96 is less than the distance between the support member and tension member 95. So using that teaching of Gremont, it would have been obvious to include another tension member that was closer to the lower tension member as opposed to the upper one so that a distance between adjacent tension members from among the plurality of tension members decreases along a direction from an upper portion of the plurality of center pole ribs to a lower portion of the plurality of center pole ribs in place of a support member as taught by Gremont so the canopy would still be collapsible.  

Park lacks a tension member coupled to the first center pole rib and the second center pole rib.  Gremont teaches a canopy frame comprising a plurality of poles (90) for supporting a canopy covering (COVER) and a tension member (96) coupled to the plurality of poles (as seen in FIG. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park to include one or more tension members, as taught by Gremont, to provide a means to support the canopy covering between the center pole ribs in a way that reduces sagging and can support the extra weight on accumulated snow/water.
Claim 12: Gremont teaches the tension member (96) as being a single continuous band (98; col. 6, line 4-7).  
Claim 1203: Gremont teaches each of the plurality of poles as having a through hole (grommet; col. 6, lines 4-7) to receive the tension member.  
Claim 14: Park teaches the first center pole rib is detachably coupled to the first center pole rib, as best understood.  
Claim 15: Gremont further comprising a tensioner (100) coupled to opposite ends of a tension member from among the one or more tension 241199466 members (as seen in FIG. 11; col. 6, lines 4-7), the tensioner being configured to adjust an amount of tension applied to the tension member.  

Claim 17: Gremont teaches further comprising an other tension member (95) closer to the center pole than the tension member is to the center pole (as seen in FIG. 11).  
Claim 18: Park teaches further comprising a support 5member (72) coupling the first center pole rib to the first side pole, the support member coupled to the first center pole rib through a joint (74) that is movable along the first center pole rib (col. 6, lines 26-29), wherein the joint almost reaches the hinged joint (70A) at the center of each center pole rib in the expanded state (as seen in FIG. 1).  As such, it would have been obvious to have the joint be 15between a tension member and the other tension member in accordance with the collapsible canopy frame being in an expanded state so that the joint does not interfere with the tension members but also provides a way for the tension member closest to the side poles to still be in a position to support the canopy covering in a place where the most weight is most likely to accrue.    
Claim 19: Gremont teaches the tension member and the other tension member as being different in length from each other (as seen in FIG. 11, tension member 96 is longer than tension member 95).  
Claim 20: Gremont teaches another support member (94) located between the tension members, wherein the distance between the support member and tension member 96 is less than the distance between the support member and tension member 95. So using that teaching of Gremont, it would have been obvious to make the tension member closer to the other tension member than the other tension member is to the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268.  The examiner can normally be reached on M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636